              IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TANYA KEYHANI,                      :
                                    :     CIVIL ACTION
         Plaintiff,                 :     NO. 17-3092
                                    :
    v.                              :
                                    :
THE TRUSTEES OF THE UNIVERSITY      :
OF PENNSYLVANIA,                    :
                                    :
         Defendant.                 :


                         M E M O R A N D U M

EDUARDO C. ROBRENO, J.                         June 21, 2019


         Presently before the Court is the motion for summary

judgment filed by Defendant, the Trustees of the University of

Pennsylvania. Plaintiff, Tanya Keyhani, asserts claims against

the Defendant for: (1) discrimination/failure to accommodate,

retaliation, and hostile work environment under the Americans

with Disabilities Act, 42 U.S.C. § 12101, et seq. (“ADA”) and

the Pennsylvania Human Relations Act, 43 Pa. Stat. § 951, et

seq. (“PHRA”); (2) interference and retaliation under the Family

Medical Leave Act, 29 U.S.C. § 2601, et. seq. (“FMLA”); and (3)

retaliation for making a Workers’ Compensation claim. For the

reasons that follow, the Court will grant Defendant’s motion.
I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY1

           Since 2002, Plaintiff has worked for the University

of Pennsylvania (“Penn”) as a Project Manager in Penn’s Design

and Construction Department of Facilities and Real Estate

Services (“FRES”). Project Managers manage and coordinate the

various players involved in the design and construction of

building projects at Penn. Their job duties include writing

requests for proposals, reviewing project documents, inspecting

project construction sites, and participating in various staff

and project meetings.

          On December 10, 2015, Plaintiff tripped on a sidewalk

at work and fell to the ground. Plaintiff’s supervisor referred

her to Penn Medicine who cleared her for work with sedentary

duties for that day. The next day, Defendant reported the

accident to the Workers’ Compensation Board. Plaintiff was

reevaluated by Penn Medicine on December 24 and 31, 2015 at

which time Dr. David Allan cleared her for work without

limitations.

          However, on January 6, 2016, Plaintiff reported to Dr.

Kelly Heath, also from Penn Medicine, concussion type symptoms

such as forgetfulness, difficulty concentrating, dizziness, and




1         The Court views the facts in the light most favorable
to Plaintiff, the non-moving party in this case.

                                2
headaches. Dr. Heath opined that Plaintiff would benefit from

working from home with rest breaks throughout the day.

         On January 13 and 27, 2016, Dr. Allan wrote notes

recommending that Plaintiff be able to work from home two to

three days per week. Plaintiff gave the January 13, 2016 note to

her supervisor, Mariette Buchman, who then discussed with

Plaintiff working partially from home. Plaintiff believed that

Buchman “was okay with it,” but that Mike Dausch, Executive

Director of Design and Construction would not be, and understood

that Buchman would talk to Dausch about working from home.

Plaintiff assumed that she was permitted to work from home until

Buchman talked to Dausch and received a final answer. As a

result, Plaintiff began working from home two days per week. At

the end of January, Buchman denied giving Plaintiff permission

to work from home, but Plaintiff was not disciplined. Buchman

explained in a January 29, 2016 email to Plaintiff that when

Plaintiff gave Buchman the January 13, 2016 note, she told

Plaintiff that the Human Resources Department would have to

approve any long-term telecommuting schedule.

         Plaintiff then discussed working from home two days

per week with Chereese Martin, Director of Human Resources.

While Defendant did not permit Plaintiff to work from home,

Defendant did authorize Plaintiff to limit her work week to

three days per week. At the end of January and beginning of


                                3
February 2016, Martin discussed with Plaintiff filing for FMLA

leave, provided forms to Plaintiff, and explained that any FMLA

leave would need to run concurrent with any Workers’

Compensation. Martin also told Plaintiff that she would need to

exhaust all available paid time off and sick leave prior to

taking unpaid FMLA leave.

         On February 16, 2016, Plaintiff’s Workers’

Compensation claim was approved, and Plaintiff submitted her

FMLA leave forms on February 24, 2016. Also on February 24,

2016, Dr. Allan opined that Plaintiff was unable to perform her

job full-time and that she should only work three days per week.

Dr. Allan drafted another note dated the same day providing that

Plaintiff could return to work three days per week and work from

home two days per week.

         On March 9, 2016, Dr. Allan provided a note opining

that Plaintiff could work three days per week on site and two

from home, but that she could work the additional two days in

the office if she worked only with natural light. Dr. Allan

repeated this opinion on March 23, 2016. On March 17, 2016,

Plaintiff saw Dr. Heath who noted that Plaintiff was working

three days per week and using paid time off and staying home for

the other two days. Dr. Heath opined that Plaintiff would

benefit from the accommodation of working from home two days per

week, but that if that accommodation could not be made, she


                                4
should not work those two days. Dr. Heath made this same

recommendation on April 4, 2016.

          While Plaintiff was not permitted to work from home

and was told not to do work while at home, she asserts that she

had to answer emails and make phone calls on her days off.

Plaintiff continued to provide notes from Dr. Heath including

one from June 6, 2016 stating that she could work three days per

week in a work space where she could control light and sound and

could have rest breaks every two hours. Defendant accommodated

Plaintiff by permitting her to wear sunglasses and use noise-

cancelling headphones during the three days per week that she

was at work. Similar notes from August 3 and September 12, 2016

also added that Plaintiff could work the other two days from

home. Plaintiff’s FMLA leave was approved on June 1, 2016,

retroactive to February 2, 2016. Plaintiff was paid by Defendant

for three days of work per week while Workers’ Compensation paid

for the other two days off.2 Plaintiff used her allotted sick

leave, paid time off, and FMLA unpaid leave to cover the two

days off per week.

          On October 7, 2016, Plaintiff provided Defendant with

a September 12, 2016 note from Dr. Heath which cleared her for


2         While Plaintiff’s salary from Defendant was reduced in
light of the part-time schedule, her overall compensation was
not reduced (and instead increased) because of the Worker’s
Compensation payments.

                                   5
work three days per week in a work space where she could control

light and sound, could take rest breaks, and could limit

sustained computer use. He also recommended allowing Plaintiff

to work from home the other two days. On October 25, 2016,

Patrice Miller, Associate Director of the Office of Affirmative

Action and Equal Opportunity Programs, informed Dr. Heath that

all the accommodations were being made except working from home

two days per week because the nature of Plaintiff’s work

required her to be on campus.

         On November 7, 2016, Defendant declined to extend

Plaintiff’s reduced work schedule accommodation asserting that

it had created significant operational challenges and that

continuing it would generate undue hardship. That same day, Dr.

Heath provided a note concluding that Plaintiff could work five

days per week for six hours per day. Defendant accommodated this

schedule by having Plaintiff work from 8:00 a.m. to 3:00 p.m.

with a one-hour lunch break. Before her accident, Plaintiff had

worked from 6:00 a.m. to 3:00 p.m. On August 3, 2017, Plaintiff

returned to a full-time schedule but was permitted to continue

wearing sunglasses and noise-cancelling headphones.

         Plaintiff filed her complaint on July 11, 2017 and

amended it on February 28, 2018. Defendant filed the instant

motion for summary judgment on July 30, 2018.




                                6
II. LEGAL STANDARD

         Summary judgment is appropriate if there is no genuine

dispute as to any material fact and the moving party is entitled

to judgment as a matter of law. Fed. R. Civ. P. 56(a). “A motion

for summary judgment will not be defeated by ‘the mere

existence’ of some disputed facts, but will be denied when there

is a genuine issue of material fact.” Am. Eagle Outfitters v.

Lyle & Scott Ltd., 584 F.3d 575, 581 (3d Cir. 2009) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986)). A

fact is “material” if proof of its existence or nonexistence

might affect the outcome of the litigation, and a dispute is

“genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at

248.

         The Court views the facts in the light most favorable

to the nonmoving party. “After making all reasonable inferences

in the nonmoving party’s favor, there is a genuine issue of

material fact if a reasonable jury could find for the nonmoving

party.” Pignataro v. Port Auth. of N.Y. & N.J., 593 F.3d 265,

268 (3d Cir. 2010). While the moving party bears the initial

burden of showing the absence of a genuine issue of material

fact, meeting this obligation shifts the burden to the nonmoving

party who must “set forth specific facts showing that there is a




                                7
genuine issue for trial.” Anderson, 477 U.S. at 250 (quoting

Fed. R. Civ. P. 56).

III. DISCUSSION3

      The majority of Plaintiff’s claims rise and fall on one

issue: whether she was entitled to the accommodation of her

choice (working from home two days per week). The law is clear

that Plaintiff was entitled to reasonable accommodations, but

not the accommodation of her choice.

     A.   Plaintiff’s ADA and PHRA Discrimination and
          Retaliation Claims and FMLA and Workers’ Compensation
          Retaliation Claims

          Plaintiff’s ADA and PHRA discrimination and

retaliation claims and her FMLA and Workers’ Compensation

retaliation claims all utilize the familiar McDonnell Douglas4

burden shifting framework. Hatch v. Franklin Cty., 755 F. App’x

194, 198 (3d Cir. 2018) (non-precedential) (applying the

framework to ADA and PHRA discrimination claims); Spring v.

Sealed Air Corp., 483 F. App’x 765, 768 (3d Cir. 2012) (non-

precedential) (applying the framework to a Workers’ Compensation

retaliation claim); Grosso v. Fed. Express Corp., 467 F. Supp.




3         Claims under the ADA and the PHRA are analyzed using
the same standards. Macfarlan v. Ivy Hill SNF, LLC, 675 F.3d
266, 274 (3d Cir. 2012). Thus, the Court will not separately
discuss the two statutes.
4         McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                8
2d 449, 458 (E.D. Pa. 2006) (applying the framework to an FMLA

retaliation claim).

          Under the McDonnell Douglas test: (1) the “plaintiff

must first establish a prima facie case;” (2) if successful,

“the defendant must articulate a legitimate, nondiscriminatory

reason for the adverse employment action;” and then (3) “the

plaintiff [must] prove, by a preponderance of the evidence, that

the articulated reason was a mere pretext for discrimination.”

Capps v. Mondelez Global, LLC, 847 F.3d 144, 152 (3d Cir. 2017)

(internal quotation marks omitted).

          1.   Discrimination Under the ADA/PHRA

               a.     Prima Facie Discrimination

          In order to establish a prima facie case of disability

discrimination, Plaintiff must show: “(1) she is disabled within

the meaning of the ADA; (2) she is otherwise qualified to

perform the essential functions of the job; and (3) she has

suffered an adverse employment decision because of

discrimination.” Gagliardo v. Connaught Labs., Inc., 311 F.3d

565, 568 (3d Cir. 2002). For the purposes of this motion,

Defendant concedes the first two prongs. Thus, the Court

addresses only whether Plaintiff pleaded an adverse employment

action.




                                 9
                    (1)   Discrimination Based on a Failure to
                          Accommodate

         When a discrimination claim is based on an alleged

failure to accommodate a disability, the adverse employment

action may be “an employer’s failure to make ‘reasonable efforts

to assist the employee and to communicate with the employee in

good faith, under what has been termed a duty to engage in the

interactive process.’” Willis v. Norristown Area Sch. Dist., 2

F. Supp. 3d 597, 606 (E.D. Pa. 2014) (quoting Williams v.

Philadelphia Hous. Auth. Police Dep’t, 380 F.3d 751, 761 (3d

Cir. 2004). Specifically, under such a theory, Plaintiff must

allege that: (1) Defendant knew about her disability; (2) she

requested accommodations; (3) Defendant “did not make a good

faith effort to assist [her] in seeking accommodations;” and (4)

she “could have been reasonably accommodated but for

[Defendant’s] lack of good faith.” Taylor v. Phoenixville Sch.

Dist., 184 F.3d 296, 319–20 (3d Cir. 1999).

         However, while “an employer has a duty to offer a

reasonable accommodation to a qualified employee, ‘an employee

cannot make [the] employer provide a specific accommodation if

another reasonable accommodation is instead provided.’” Solomon

v. Sch. Dist. of Philadelphia, 532 F. App’x 154, 158 (3d Cir.

2013) (non-precedential) (quoting Hankins v. The Gap, Inc., 84

F.3d 797, 800-01 (6th Cir. 1996)); see also Yovtcheva v. City of

Philadelphia Water Dep’t, 518 F. App’x 116, 122 (3d Cir. 2013)

                                10
(non-precedential) (“[A]n employer is not obligated to provide

an employee the accommodation he requests or prefers, the

employer need only provide some reasonable accommodation.”

(quoting Gile v. United Airlines, Inc., 95 F.3d 492, 499 (7th

Cir. 1996))); Hofacker v. Wells Fargo Bank Nat’l Ass’n, 179 F.

Supp. 3d 463, 469 (E.D. Pa. 2016) (“[A]n employer has no

requirement to provide an employee the exact accommodation that

they want; rather, all the interactive process requires is that

employers make a good-faith effort to seek accommodations.”

(internal quotation marks and alterations omitted)).

         Plaintiff’s primary argument is that Defendant failed

to reasonably accommodate her because it would not allow her to

work from home two days per week. As provided, Plaintiff is not

entitled to the accommodation of her choosing. Instead, the

evidence, viewed in Plaintiff’s favor, establishes that

Defendant engaged in a good faith reasonable attempt to

accommodate Plaintiff. It is undisputed that Defendant provided

all recommended accommodations except for working from home two

days per week. Instead, Defendant provided Plaintiff with a

reduced three-day work schedule, which was specifically

suggested by her physicians multiple times as a viable

accommodation option.

         The Court concludes that a reduced work schedule under

these circumstances is a reasonable accommodation. See


                               11
Conoshenti v. Pub. Serv. Elec. & Gas Co., 364 F.3d 135, 151 (3d

Cir. 2004) (recognizing “a leave of absence as a reasonable

accommodation under the ADA”); Stanley v. Lester M. Prange,

Inc., 25 F. Supp. 2d 581, 584 (E.D. Pa. 1998) (providing that

“an employer is not generally required to accommodate a

disability by allowing the disabled worker to work at home” and

that “[i]t would take an extraordinary case for the employee to

be able to create a triable issue of the employer’s failure to

allow the employee to work at home” (citing Vande Zande v. State

of Wis. Dep’t of Admin., 44 F.3d 538, 544–45 (7th Cir. 1995) and

Smith v. Ameritech, 129 F.3d 857, 867 (6th Cir. 1997))).

         While the reasonableness of an employer’s actions is

generally a fact question, no rational jury could conclude that,

by providing the accommodations suggested by Plaintiff’s

physicians, which allowed her to eventually return to full-time

work, Defendant did not act reasonably. See Buskirk v. Apollo

Metals, 307 F.3d 160, 171 (3d Cir. 2002) (recognizing that

reasonableness is typically a fact question but concluding that

no reasonable jury could have found a lack of reasonable

accommodations).

         Plaintiff also asserts that Defendant somehow delayed

in engaging in the interactive process. The evidence, however,

shows that Plaintiff started working from home directly after

providing Defendant with the note from Dr. Allen and then


                               12
transitioned into working a three-day week. The facts, viewed in

Plaintiff’s favor, show no unreasonable delay in Defendant’s

engagement in the interactive process or discussion of

accommodations with Plaintiff.

          Plaintiff has failed to establish a prima facie case

of discrimination based on Defendant’s refusal to allow her to

work from home part-time because the evidence shows that

Defendant made a good faith effort to reasonably accommodate

her.

                    (2)   Other Allegations of Discrimination

          Plaintiff also alleges that Defendant acted

discriminatorily by: forcing her to use her paid time off before

allowing her to use unpaid FMLA leave; removing projects from

her; Buchman yelling at her once; and other Project Managers

questioning the need for her accommodations and accusing her of

faking her disability. These claims are more properly addressed

as claims of retaliation and will be discussed in that context

below.5


5         Plaintiff also alleges disparate treatment, arguing
that two other individuals were allowed to work from home one
day per week for childcare pursuant to Defendant’s flexible work
policy. These two individuals worked in FRES like Plaintiff but
worked in a different department and were not Project Managers.
Other than Plaintiff, only one Project Manager has asked to be
able to work partially from home due to a broken leg, but
Executive Director Dausch told him that because he was a Project
Manager with active construction projects, he could not be
accommodated in that way. It is Dausch’s opinion that Project
Managers are not eligible to work from home because of the
                                 13
              b.    Legitimate Reasons and Pretext

         Because Plaintiff has failed to proffer a

discriminatory adverse employment action and, thus, has failed

to establish a prima facie case of discrimination, the Court

declines to address Defendant’s legitimate nondiscriminatory

reasons for its actions or whether the actions were pretextual.

         2.   Retaliation Under the ADA, PHRA, FMLA, and the
              Pennsylvania Workers’ Compensation Act

              a.    Prima Facie Retaliation

         Prima facie claims of retaliation under the ADA, the

PHRA, the FMLA, and Pennsylvania Workers’ Compensation law,

require the plaintiff to establish: (1) a protected employee

activity; (2) an “adverse action by the employer either after or

contemporaneous with the employee’s protected activity;” and (3)

“a causal connection between the employee’s protected activity

and the employer’s adverse action.” Williams, 380 F.3d at 759



requirements of the position. In that the comparator most
similar to Plaintiff was not treated differently from her, and
her proffered comparators were similar only in that they worked
in FRES, Plaintiff has failed to meet her burden of establishing
that similar comparators were treated differently than her.
Therefore, any disparate treatment claim fails. Wilcher v.
Postmaster Gen., 441 F. App’x 879, 882 (3d Cir. 2011) (non-
precedential) (providing that “comparator employees must be
similarly situated in all relevant respects” taking into account
the “employees’ job responsibilities, the supervisors and
decision-makers, and the nature of the misconduct engaged in”).




                               14
(internal quotation marks omitted) (regarding the ADA);

Conoshenti, 364 F.3d at 146 (regarding FMLA claims); Christman

v. Cigas Mach. Shop, Inc., 293 F. Supp. 2d 538, 543 (E.D. Pa.

2003) (regarding Workers’ Compensation claims).

         Most, if not all, of Plaintiff’s assertions of

retaliation are not adverse employment actions and, thus, cannot

support a prima facie case. The Third Circuit has described an

adverse employment action as an action by an employer “that is

‘serious and tangible enough to alter an employee’s

compensation, terms, conditions, or privileges of employment.’”

Cunningham v. Nordisk, 615 F. App’x 97, 100 (3d Cir. 2015) (non-

precedential) (quoting Storey v. Burns Int’l Sec. Servs., 390

F.3d 760, 764 (3d Cir. 2004)).

         Plaintiff’s main argument is that Defendant retaliated

against her by refusing to provide her preferred accommodation –

working from home two days per week. However, as discussed

above, this refusal cannot be an adverse employment action since

Plaintiff was provided with legally adequate alternative

accommodations which kept her working and eventually allowed her

to return to full-time employment. See Garner v. Sch. Dist. of

Philadelphia, 63 F. Supp. 3d 483, 500 (E.D. Pa. 2014) (providing

that a plaintiff cannot maintain an ADA retaliation claim

premised on a failure to accommodate as it is merely an ADA

discrimination claim repackaged).


                                 15
         Plaintiff additionally contends that she was

retaliated against for filing her disability, FMLA, and Workers’

Compensation claims in that: she was required to exhaust her

paid time off and sick leave before being allowed to use unpaid

FMLA leave; she was removed from several projects; she was

yelled at once by Buchman because her calendar was inaccessible

to her supervisors; Dausch was frustrated with her need for

accommodations; other unidentified Project Managers thought she

was faking her disability; and Defendant altered her work hours.

         Initially, being yelled at once, superiors expressing

frustration, and having other employees question one’s

truthfulness do not alter one’s “compensation, terms,

conditions, or privileges of employment.” Therefore, they are

not adverse employment actions.

         Moreover, requiring Plaintiff to exhaust her paid time

off and sick leave before allowing her to use unpaid FMLA leave

is contemplated under the regulations and is considered a

reasonable accommodation under the law. 29 C.F.R. pt. 32, App. A

(providing that employers “may be required to grant liberal time

off or leave without pay when paid sick leave is exhausted”); 29

C.F.R. pt. 1630, App. (“accommodations could include permitting

the use of accrued paid leave or providing additional unpaid

leave for necessary treatment”); Congleton v. Weil McLain, No.

01-cv-2237, 2003 WL 22100877, at *7 (E.D. Pa. Aug. 19, 2003)


                                  16
(holding that a “reasonable accommodation for a disability can

include ‘permitting the use of accrued paid leave or providing

additional unpaid leave for necessary treatment’” (quoting

Hudson v. MCI Telecomms. Corp., 87 F.3d 1167, 1168 (10th Cir.

1996))); Hankins, 84 F.3d at 801-02 (concluding that allowing

the use of paid sick leave and personal days, a voluntary time-

off program, and vacation time were reasonable accommodations).

Therefore, the Court concludes that requiring Plaintiff to use

paid leave before unpaid leave is not an adverse employment

action.

          Regarding the remaining alleged adverse employment

actions, viewed in the light most favorable to Plaintiff, the

Court concludes that in the right context, (1) removing

Plaintiff from several projects; and (2) altering her work hours

could be considered adverse employment actions. However, the

Court concludes that, under the facts of this case, these

actions are not adverse since they did not affect Plaintiff’s

compensation or the terms and conditions of her employment. See

Hair v. Fayette Cty. of Pa., 265 F. Supp. 3d 544, 568 (W.D. Pa.

2017) (providing that “a transfer that does not involve a

demotion in form or substance, cannot rise to the level of a

materially adverse employment action. A transfer involving no

reduction in pay and no more than a minor change in working

conditions will not do, either” ( (quoting Glenn v. Horgan


                               17
Bros., 03-cv-6578, 2005 WL 1503428, at *6 (E.D. Pa. June 24,

2005))). Nonetheless, as discussed below, even if these two

actions were adverse employment actions, Plaintiff has failed to

rebut Defendant’s legitimate non-discriminatory reasons for the

actions.

               b.    Legitimate Reasons and Pretext

           Once a plaintiff proffers a prima facie retaliation

claim, the defendant must provide a legitimate,

nondiscriminatory reason for the adverse employment action.

Capps, 847 F.3d at 152. Defendant contends that the remaining

allegations that it removed several projects from Plaintiff and

altered her work hours, were implemented in order to accommodate

her reduced work schedule.6 Facially, this reason appears

legitimate and, in fact, obvious.

           Moreover, Plaintiff has failed to provide any evidence

suggesting that this reason was merely pretext for

discrimination. Id.; see Fuentes v. Perskie, 32 F.3d 759, 763

(3d Cir. 1994) (providing that a plaintiff “must demonstrate

such weaknesses, implausibilities, inconsistencies,

incoherencies, or contradictions in the employer’s proffered

legitimate reasons for its action that a reasonable factfinder

could rationally find them unworthy of credence”) (internal


6         Dausch also testified that Plaintiff was taken off one
project because it took her too long to complete.

                                18
quotation marks omitted). As a result, even if these two actions

can be considered adverse, Plaintiff’s retaliation claims fail.



    B.   FMLA Interference

         “An [FMLA] interference action is not about

discrimination, it is only about whether the employer provided

the employee with the entitlements guaranteed by the FMLA.”

Callison v. City of Philadelphia, 430 F.3d 117, 120 (3d Cir.

2005). In order to successfully bring a claim of FMLA

interference,

    a plaintiff must establish: (1) he or she was an eligible
    employee under the FMLA; (2) the defendant was an
    employer subject to the FMLA’s requirements; (3) the
    plaintiff was entitled to FMLA leave; (4) the plaintiff
    gave notice to the defendant of his or her intention to
    take FMLA leave; and (5) the plaintiff was denied
    benefits to which he or she was entitled under the FMLA.

Capps, 847 F.3d at 155.

         Although Plaintiff was not denied any FMLA benefits,

she contends that Defendant interfered with her FMLA rights by

forcing her to use FMLA leave two days per week rather than

giving her her preferred accommodation of working from home

those two days. Plaintiff relies on the Sixth Circuit case

Wysong v. Dow Chemicals Co., 503 F.3d 441 (6th Cir. 2007) to

support her theory. However, to the extent this Court finds its

reasoning persuasive, the case is clearly inapplicable under

these facts. In Wysong, the court concluded that “[a]n


                               19
involuntary-leave claim is really a type of interference claim”

that occurs “when an employer forces an employee to take FMLA

leave when the employee does not have a ‘serious health

condition’ that precludes her from working.” 503 F.3d at 449.

Moreover, “the employee’s claim ripens only when and if the

employee seeks FMLA leave at a later date, and such leave is not

available because the employee was wrongfully forced to use FMLA

leave in the past.” Id.; see also Sista v. CDC Ixis N. Am.,

Inc., 445 F.3d 161, 175 (2d Cir. 2006) (providing that “[t]he

FMLA does not create a right to be free from suspension with or

without pay,” but that, if the plaintiff shows that “forced

leave interfered with, restrained, or denied the exercise or

attempted exercise of a right provided under the FMLA, a cause

of action might lie”).

          Plaintiff does not deny that she had a serious health

condition that required accommodation, nor was she denied leave

at a later date. As a result, to the extent that an

“involuntary-leave” FMLA interference claim is actionable in the

Third Circuit, it fails under these facts.

     C.   ADA Hostile Work Environment

          Plaintiff also brings a hostile work environment

claim. In order to establish a prima facie hostile work

environment claim under the ADA, a plaintiff must establish

that:


                               20
    (1) [she] is a qualified individual with a disability
    under the ADA; (2) she was subject to unwelcome
    harassment; (3) the harassment was based on her
    disability or a request for an accommodation; (4) the
    harassment was sufficiently severe or pervasive to alter
    the conditions of her employment and to create an abusive
    working environment; and (5) that [Defendant] knew or
    should have known of the harassment and failed to take
    prompt effective remedial action.

Walton v. Mental Health Ass’n. of Se. Pa., 168 F.3d 661, 667 (3d

Cir. 1999). At a minimum, Plaintiff has not alleged any

harassment of sufficient severity or pervasiveness. In judging

whether the environment is sufficiently hostile, a court “must

consider all the circumstances, including ‘the frequency of the

discriminatory conduct; its severity; whether it is physically

threatening or humiliating, or a mere offensive utterance; and

whether it unreasonably interferes with an employee’s work

performance.’” Id. (quoting Harris v. Forklift Sys., Inc., 510

U.S. 17, 23 (1993)).

         Plaintiff contends that the following conduct created

a hostile work environment: (1) being yelled at once by Buchman

because Plaintiff’s calendar was inaccessible to her

supervisors; (2) having projects taken away from her; (2) having

her hours altered; (3) not being given her chosen accommodation

of working from home and, instead, being forced to take off two

days per week; (4) other unidentified Project Managers thought

she was faking her disability; and (5) Defendant ignored




                               21
requests for accommodations, failed to provide her with

information, and failed to engage in the interactive process.

         First, many of these complaints are simply rebrands of

Plaintiff’s ADA/PHRA discrimination claims and have been

discussed previously. The accommodation of a three-day work week

and the necessary reassignment of projects and altered schedule

are all reasonable. Moreover, it is objectively false based on

the proffered evidence that Defendant ignored Plaintiff’s

requests for accommodations or failed to engage in the

interactive process in good faith.

         As a result, Plaintiff is left with being yelled at

once, general undescribed uncomfortable interactions with her

superiors, and having other Project Managers allegedly

questioning her truthfulness. As a matter of law, this conduct

is not objectively severe or pervasive enough to establish a

prima facie claim of an ADA hostile work environment. See, e.g.

Bishop v. Nat’l R.R. Passenger Corp., 66 F. Supp. 2d 650, 663

(E.D. Pa. 1999) (finding no Title VII hostile work environment

where, “[a]t most, during the statutory period, each Plaintiff

was on occasion made to feel uncomfortable and annoyed”).

Therefore, Plaintiff’s final claim fails.




                               22
IV.   CONCLUSION

          For the reasons set forth above, the Court will grant

Defendant’s motion for summary judgment, entering judgment in

its favor and against Plaintiff.

          An appropriate order follows.




                               23
